Case 1:17-cr-00548-PAC Document 455-12 Filed 02/24/21 Page 1 of 7




   EXHIBIT L
       Case 1:17-cr-00548-PAC Document 455-12 Filed 02/24/21 Page 2 of 7

8 – Presumption of Innocence: Origins


        Presumption of Innocence: Origins
My case involves WikiLeaks and the Vault 7/8 release. I worked for the National Security
Agency and then the Central Intelligence Agency up through the end of 2016. I was one of the
CIA 's top engineers responsible for developing malware and other software and hardware
solutions targeting adversaries across the world in an effort to protect U.S. interests and gather
meaningful intelligence for the policymakers in Washington. I enjoyed my work and considered
serving my country as a great and humbling honor. I joined the CIA because of 9/11—the day of
infamy for our generation. I was only in the 7th grade at the time, but my heart beat in unison
with America; I felt the powerful emotion it evoked as the United States came together like never
before. As a proud and patriotic Texan, I wanted to avenge my country. Nearly 10 years later I
had the chance as I was able to play my part in an operation to verify UBC's location that
ultimately led to his demise and justice for the thousands of victims from that fateful day. I
continued to hunt down terrorists and prevent planned tenorist attacks against the United States
and her allies.


Unfortunately, this was disrupted by incompetent management and bureaucracy is as common in
the federal government. My fellow developers and operators were generally successful despite
management's best efforts to derail and disrupt our work with meaningless process, nonsensical
directives, a lack of leadership, and incoherent babble and buzzwords that only confirmed our
suspicions that management literally had no idea or understanding of what we did and therefore
could not possibly lead us. Engineering and technology had never really been understood by the
Agency. In fact, before I transferred to the CIA, my NSA colleagues would often criticize and
disparage the CIA as the "Clowns in Action", the "Northern Virginia Check Dispensary', or even
mocked as the 23 rd best intelligence agency in the WDC area. Unfortunately, the Agency along
with many federal agencies employ the largest share of mouth breathers of any equivalently-
sized Fortune 500 company and these people typically get "promoted out of the problem" all the
way to the top since it is impossible to fire anyone within the government. But, you deal with the
incompetent and idiotic nature of the bureaucracy for the mission. This incompetence, however,
sometimes puts national security in jeopardy. I reported numerous security vulnerabilities that I
discovered within our network and particularly issues with system administration, backup, and
protection of some of our prominent tool sets. I was continually met with pushback and
retaliatory responses that ultimately forced me to resign. My final acts were to file complaints
with the OIG and the House Select Committee on Intelligence to hopefully prevent future
retaliatory actions against others.


Although I was sad to leave the CIA's mission behind, I had high hopes for my future. I moved
to the great New York City to work for a prestigious software company. The work,

                                                1
       Case 1:17-cr-00548-PAC Document 455-12 Filed 02/24/21 Page 3 of 7

8 – Presumption of Innocence: Origins

management, and leadership at this new company were in stark contrast to the government:
Highly intelligent and motivated people from diverse backgrounds all working in seamless
harmony. It was a wonderfill experience and superb work environment. My future plans were to
work for this coinpany for several years while living in illustrious Manhattan while building up
my own business. As I left the Agency I recognized a gaping hole existed for computer/network
security expertise. How many colupanies have been victims Of attacks that have compromised
client and customer data? Dating back to the Sony hacks, Target, etc. There was a clear lack of
understanding from CEOs how to adequately secure private data. I assume most simply did not
want to pay the security costs that the CTOs and others were quoting which ultimately led to
significantly increased costs not only directly but also in loss to reputation and future business.
Instead of delaying costs needed to secure network and data from hostile attacks both from
possible state actors and criminal organizations alike, they needed to act quickly. I saw this need
of direction and consulting as an excellent business opportunity from someone very familiar
from the offensive side. I believed that I could leverage my experience and expertise with
software architecture, development, and deployment of malware along with my networking and
system administration skill set to provide a unique knowledge and opportunity to the economy. I
already had a massive server that I ran to provide services and share with other like-minded
developers across the world. I originally set up my server as a hobby in high school and it
eventually grew in scale from the first Mandriva and Slackware servers to an entire server rack
running various VMS with massive storage potential exceeding 50 TiB and incredible processing
power. I loved my association with the open source movement and often spent my own time
reverse engineering proprietary software to release open source projects to compete. I
participated in folding@home, storage@home, TOR, bitcoin mining, and other distributed
computing projects to contribute what little I could for the hopes of a better world. In my youth I
was moved by the literature of Ray Kurzweil: The man is right—Technology is advancing
exponentially as we approach the Singularity—the merger of humanity with technology and our
transcendence of biology and the corresponding limits it imposes. We have already rendered
natural selection inert, "survival of the fittest" deprecated, and soon we will possess the
technology to evolve at will as we achieve immortality. No, this isn't science fiction. Kurzweil
inspired me to become a computer engineer in the first place and I always hoped to play a pivotal
role in overseeing the emergence of the revolutionary technology that will inevitably empower
our species to transform energy into information and flood the cosmos with our intelligence. I
loved the world of technology, engineering, and innovation and I hoped to participate in as many
different groups as possible and to meet as many people as possible. At my peak, I had 50-100+
different users utilizing my servers for all kinds of different activities from storage space to
development, reverse engineering, gaming, etc. The sky was the limit for my hopes, dreams, and
aspirations.


Unfortunately, my life was totally destroyed by government incompetence and malfeasance. On
March 7th 201 7, WikiLeaks unveiled "Vault 7" which were classified documents from my old

                                                2
       Case 1:17-cr-00548-PAC Document 455-12 Filed 02/24/21 Page 4 of 7

8 – Presumption of Innocence: Origins

group's internal development network. I was the only one to have recently departed this group on
poor terms while disclosing vulnerabilities in the system all the while planning to visit Cancun
with my brother during Spring Break in the following week. Due to these unfortunate
coincidences the FBI ultimately made a snap Judgement that I was guilty of the leaks and
targeted me. The FBI illegally, with malicious intent and blatant disregard for the truth, filed a
broad search warrant for all electronic devices at my new residence in New York City. It did not
matter that in the year that elapsed since the alleged commission of the crime, I had purchased
and/or reconfigured all my devices as I do yearly due to Moore's law; it did not matter that they
did not specifically know of any electronic devices or specify any particular server, desktop, or
phone in my apartment, but instead simply stated "most people have electronic devices so we
suspect he does too, and we want them all."; It did not matter that the search warrant provided no
direct evidence of my involvement and in fact no evidence at all that linked my house in Virginia
at the time or any of my devices to the alleged crime; In fact, it did not matter that ALL the
probable cause used against me was ENTIRELY WRONG and direct fabrications that the FBI
themselves acknowledged in subsequent search warrants which all refuted the initial probable
cause. The FBI set an artificial and misguided deadline on the night before I was to depart NYC
for Cancun to prevent me from leaving the country. Despite my insistence with them that the
notion someone would flee the country AFTER the publication literally made no sense—if it
were me communicating with WikiLeaks then obviously I would have made damn sure to leave
BEFORE it happened—they were persistent in their belief that I was guilty. The FBI literally
told me that everyone ''up to the top" knew we were having this conversation and that "they"
could not afford to let me leave the country. "They" could not afford another national
embarrassment like Snowden. "They" would not, under any circumstances, allow me to leave the
country. The FBI were prepared and willing to do anything and everything to prevent me from
leaving the country including threaten my immediate arrest arrest unless I surrendered my
passport. I did NOT initially consent, but the FBI held me against my will without any arrest
warrant and even actively disrupted my attempts to contact an attomey. Intimidated, fearful, and
without counsel, I eventually consented. I was immediately suspended from work and spent the
next 6 months assisting the FBI in their investigation through various proffer sessions while they
intimidated, harassed, and deceived all those close to me until soon only my family remained at
my side. Despite my honest and forthright cooperation that undoubtedly put their investigation
on track for the first time, the FBI dispatched a horde of agents to intimidate and threaten every
person I ever knew, including my entire family in Texas. The FBI shamefully told my mother
that they found an extremist conservative blog I wrote in high school that exemplified my anti-
government sentiment. The Libertarian blog ironically discussed the dangers of Big Brother and
the federal government's unrelenting encroachment of civil liberties. I quoted George Orwell's
1984 and Ayn Rand's Atlas Shrugged (hence the deviation of my pseudonym, John Galt). This
open political contempt is not only an affront to every Texan and Libertarian but also to every
American across the entire political spectrum.



                                                3
       Case 1:17-cr-00548-PAC Document 455-12 Filed 02/24/21 Page 5 of 7

8 – Presumption of Innocence: Origins


At some point the FBI realized their mistake and submit multiple additional search warrants with
a revised set of probable cause taken from subpoenas that used probable cause obtained from the
first search warrant. What did these new search warrants say? They stated that the initial
probable cause was actually all entirely wrong, but they tried their hardest in their
attetnpts to obtain it so the wan-ant is still legal. Does that sound right to you? What followed
froni the FBI •s mitial raid of my apartment was a rollercoaster of emotion and drama that could
only be encapsulated in an entire Hollywood Inovie cach month of my life. I only hoped it would
all end as quickly as it began.


Anyway, despite my help on the case they persisted in their investigation of me. I suppose when
your boss asks how the investigation is gomg it's much easier to say "Boy, he's a slippery son-of-
a-gun but we got him sir, it'll be any day now." Then to be honest and say, "No sir, we made a
critical error on day one where our agents immediately settled in on a suspect due to their flawed
reasoning, logic, and technical skills as well as incomplete and sloppy investigative skills. Due to
this misjudgment we most likely missed our opportunity and will never catch the culprit." The
FBI's incompetence and wrongful accusations against a CIA intelligence officer are reminiscent
of the Hanson investigation. There, too, the FBI wrongfully accused a CIA officer of espionage
and they destroyed his entire life due to these accusations alone. The FBI jumps to conclusions
and then creates evidence in their own confirmation bias; The FBI has unlimited power to
destroy lives and zero supervision or accountability. They never approach any investigation like
a scientist approaches a problem, and as such their preconceived notions and biases drive their
"investigation" where instead of seeking truth and justice, they seek only corroborating evidence
and therefore cherry-pick data to support the conclusion that they started with. Incredulously,
once an FBI investigation initiates, it will always results in criminal proceedings against
SOMEONE for SOMETHING. Despite literally no evidence against me, and in fact, only
uncovering proof of my innocence, they double-down. The FBI unethically, immorally,
deceptively, and illegally task my former mentor to fly up from South Carolina to meet me
without my attorneys and proceed to attempt to coerce a confession from me while wearing a
wire. My lawyers and I respond by starting a conversation with the Associated Press. The FBI
arrest me shortly thereafter.


I'm arrested and charged with a crime that had nothing to do with the initial search warrant and
that I was completely innocent. The U.S. Attorney unethically and immorally misleads the court
regarding what the initial investigation was about, when they found the illicit materials, and the
fact that they did not think I was involved for 5 months until their initial investigation came up
empty. I'm denied bail and thrown into prison immediately and they use the situation as leverage
telling my attorney every day that he can make this huge embarrassment and misunderstanding
all go away if only I would agree to cooperate on the WikiLeaks investigation and admit to it.

                                                 4
       Case 1:17-cr-00548-PAC Document 455-12 Filed 02/24/21 Page 6 of 7

8 – Presumption of Innocence: Origins

They admit, unabashedly that these entire charges are nothing more than a ruse, an attempt at
leverage to break me.


This was their mistake; they did not truly know their enemy. If the FBI had actually reviewed my
security file at the CIA, not only would they find successful background investigations and
polygraphs, but also my psychological evaluation which consists of the following vices:
arrogance and extreme self-confidence, unrelenting determination, and righteous indignation.
Should I be wronged, I will fight with every ounce of strength that I can muster. I will see this
through to the very end and fight until the day a jury of my peers finds me guilty and sentences
me to 20 years In pnson or they find me with 22 self-inflicted gunshot wounds to the back of the
head.


So, the FBI and AUSA decided to torment me In the exact same manner they use agamst almost
everyone—dishonesty, deception, and extreme aggression. In their minds they have arrested me
for treason and they proceed through my case as If that were so. Alas, that ts not what I have
been arrested. I have been arrested for not adequately poltctng my servers enough to detect and
destroy illicit materials. I am arrested as a small business owner and entrepreneur who ran a
complex network of many servers, desktops, VMS, and backups across multiple subnets of
which only 0.097% of the data was found to be illicit. The remaining 99.9% were used for good.
Since I owned the servers, and as they would argue, I also owned the data and therefore was
criminally liable. Can you imagine the precedence that this sets? The fear and Intimidation it will
invoke in my fellow tech enthusiasts and entrepreneurs? Can you imagine the CEO of Google
being held cnminally liable for something found on Google's network? It’s outrageous and
unprecedented.


Speaking of unprecedented, what about the incredible counter intelligence and national security
implications? The FBI, in all its brilliance, has just taken a semor techmcal intelligence officer in
the highest echelon of the American Intelligence Community and highest security clearance with
intimate knowledge of the NSA, CIA, and all projects and operations he's worked and assisted,
including the names of assets, specifics of covert action authorized by President Barack Obama,
NIPF priorities, current and future targets, vulnerabilities in intelligence networks as previously
reported, names of intelligence secrets, SIGINT operations and the locations of sensitive
collection equipment within the United States and around the world, military secrets and
contingency plans, and an eidetic memory to boot and they have arrested him for a crime they
know he did not commit to use it as leverage in a crime where they incorrectly believe he has
already leaked classified information. Hmmm. Does that sound like the most intelligent move,
really? Obviously this isn't intended as a threat, but just a CI thought experiment where you take
a step back and examine the situation. The United States government has a vital interest in
safeguarding national security and especially the names of those who nsk their lives to spy on
                                                 5
       Case 1:17-cr-00548-PAC Document 455-12 Filed 02/24/21 Page 7 of 7

8 – Presumption of Innocence: Origins

their own countries for the US. Does it seem like a good idea, then, to directly compromise and
jeopardize these people? I don't think in the history of intelligence
something so idiotic has even been done, but leave it to the US to be the first to do it. Let's take
our own people worth billions of dollars of intelligence and let's illegally throw them in prison
and start fucking with them until they are bankrupt and completely compromised and vulnerable.
The United States government has done the job of a foreign adversary to exploit its own
intelligence officers. Essentially, it's the same as taking a soldier in the military, handing him a
rifle, and then begin beating him senseless to test his loyalty and see if you end up getting shot in
the foot or not. It just isn't smart.


As an intelligence officer for both the NSA and the CIA, I have taken an oath to protect and
defend the Constitution from enemies both foreign and domestic. After spending most of my
adult life fighting terrorism and defending my country, I can assure the American people that the
single greatest threat to liberty, freedom, and the Constitution is NOT ISIS or some other distant
threat, but the federal government itself and the corrupt judicial system that hypocritically feigns
moral superiority. I will always love my country and it's this love that drives me to fight for
justice and shed light on our government's failures.



America: And ye Shall know the truth, and the truth shall set you free.


—John Galt




                                                 6
